Citation Nr: 1430458	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge represents a bar to Department of Veterans Affairs (VA) benefits, other than health care benefits under Chapter 17, United States Code.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The appellant had active military service from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the VA Regional Office (RO) in Detroit, Michigan.  

In September 2010, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

A Board decision in October 2012 denied the appellant's claim.  The appellant thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2013, the Court granted a Joint Motion for Remand (JMR) by the appellant and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

In May 2014, the appellant's representative submitted new evidence, which relates to the issue on appeal.  He specifically waived the right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, a remand is necessary for further evidentiary development.  The appellant's complete personnel records have not been obtained.  As service department records are potentially relevant to determine whether the appellant met VA's definition of insanity when he committed the offenses leading to his discharge from service, and could lead to a reconsideration of the claim, the Board finds that a remand is necessary to obtain those records.  On remand, the Veteran should also be afforded a VA examination to determine whether he was insane at the time he committed the in-service offenses leading to discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake notification actions regarding the appellant's petition to reopen a claim as to whether the character of his discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code to ensure compliance with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), as to the prior denial, the reason therefor, and the requirements for reopening involving the presentation of new and material evidence.

2.  Obtain copies of any outstanding service personnel records not on file from the appropriate record depository.  If any such records are not available, the appellant should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  

3  Then, accord the appellant an appropriate VA examination to determine whether he was insane when during the times that he was absent without official leave (AWOL) during service.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the appellant's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the appellant met the VA insanity criteria during his periods of AWOL in service. 

For purposes of the opinion, the examiner must consider the following standard of insanity:

An insane person is one who: while not (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2013).

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



